IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JAMES G. JOHNSON,                                     No. 66201
                     Appellant,
                     vs.
                     THE STATE OF NEVADA,                                        FILED
                     Respondent.
                                                                                  APR 1 4 2016
                                                                                    ClE e144LIN




                                             ORDER OF AFFIRMANCE
                                 This is an appeal from a judgment of conviction, pursuant to a
                     jury verdict, of 3 counts of sexual assault of a child under 14, 3 counts of
                     lewdness with a child under 14, and 1 count of sexual assault of a child
                     under 16. First Judicial District Court, Carson City; James Todd Russell,
                     Judge.
                                 Appellant James Johnson first argues that the district court
                     abused its discretion in admitting evidence of his having shown a
                     pornographic movie to the victim.' The district court may admit evidence
                     of another act that is so closely related to the crime charged that the
                     witness cannot describe the crime charged without referring to the other
                     act or crime. NRS 48.035(3); Bellon v. State, 121 Nev. 436, 444, 117 P.3d
176, 181 (2005). We review the district court's decision whether to admit
                     evidence for an abuse of discretion. McleIlan v. State, 124 Nev. 263, 267,


                           'Though Johnson argues that this constituted evidence of prior bad
                     acts and should not have been admitted after the district court conducted
                     a hearing pursuant to Petrocelli v. State, 101 Nev. 46, 692 P.2d 503 (1985),
                     the record clearly shows that a prior-bad-acts analysis did not apply
                     because the evidence was admissible as res gestae under NRS 48.035(3).

SUPREME COURT
      Or
   NEVADA


  1947A    .9cely.
                182 P.3d 106,109 (2008). The record shows that Johnson woke the victim
                by placing his fingers in her vagina and asked her to watch a movie with
                him. The movie was pornographic, and, during the movie, Johnson placed
                his mouth on the victim's vagina, which the State charged in the third
                count. As the crime of sexual assault could not be described without
                referring to the contextual act of showing the pornographic movie, we
                conclude that this testimony was properly admitted under the res gestae
                statute and that the district court did not abuse its discretion.
                            Second, Johnson argues that the district court abused its
                discretion in admitting expert testimony on grooming behavior because
                the expert's testimony was not relevant. Grooming describes a variety of
                behaviors and practices that an offender uses to prepare a child for
                victimization.   Perez v. State, 129 Nev., Adv. Op. 90, 313 P.3d 862, 866
                (2013). This court reviews a district court's decision to admit expert
                testimony for an abuse of discretion. Id. at 866. The district court found
                that the expert's testimony would aid the jury in assessing the victim's
                credibility in light of the effect of grooming on reducing a victim's
                resistance and delaying a victim's disclosure. Unlike evidence of grooming
                that is readily explicable by common sense (e.g., by analogy to a dating
                relationship) and for which expert testimony would not assist the jury, see
                United States v. Raymond, 700 F. Supp. 2d 142, 150-51 (D. Me. 2010), the
                evidence of grooming conduct in this case• normalized the sexual content of
                the conduct, leading to the victim's acquiescence to the conduct for several
                years, and expert testimony was relevant to the jury's assessment of the
                victim's credibility. The victim here described how Johnson's conduct
                began when she was eight years old and progressed from his applying
                lotion to her legs and back to his touching her vagina and breasts. The

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                expertS testified that a perpetrator may use physical contact that is
                progressively more sexual to make a victim believe that the contact was
                normal and acceptable and may show a child pornographic material to
                convey that sexualized conduct is normal and acceptable. Based on the
                circumstances of this case, we conclude that the expert's testimony was
                sufficiently relevant to assist the jury in assessing the victim's credibility
                and that the district court did not abuse its discretion in admitting expert
                testimony on grooming.
                               Third, Johnson argues that the district court abused its
                discretion in admitting expert testimony that was not based on a reliable
                methodology when the expert's review was limited to the police report. 2
                Johnson has not provided cogent argument in support of his attack on the
                methodology or foundation supporting the expert's testimony, and we need
                not consider his claim. See Maresca u. State, 103 Nev. 669, 673, 748 P.2d
3, 6 (1987).
                               Fourth, Johnson argues that the expert testimony was
                unnecessary because the victim was able to explain her own motivations
                for her delayed reporting. Johnson concedes that the victim never
                explained how the alleged grooming behavior contributed to her delayed
                disclosure, and we have observed above that the expert testimony was
                relevant to assessing the victim's testimony. As Johnson otherwise fails to


                      2We review Johnson's argument that the expert's testimony had
                insufficient foundation as a claim that the expert's testimony was not
                based on a reliable methodology. Expert testimony must be based on a
                reliable methodology to be admissible. Perez, 129 Nev., Adv. Op. 90, 313
P.3d at 867. We note that, in basing her testimony on the police report,
                the expert has based her testimony on particularized facts and not
                assumption, conjecture, or generalization. See id. at 869.

SUPREME COURT
       OF
    NEVADA
                                                      3
0) 1947A    e
                  provide cogent argument supporting this contention, we need not address
                  this claim. See id.
                              Fifth, Johnson argues that the expert improperly vouched for
                  the victim's credibility when the expert stated on cross-examination that
                  "[the victim's] history was consistent with her behavior, as she stated that
                  she had been molested and sexually abused." While a witness may not
                  vouch for the testimony of another, an expert may testify as to whether a
                  victim's behavior is consistent with that of a victim of sexual abuse. NRS
                  50.345; Perez, 129 Nev., Adv. Op. 90, 313 P.3d at 870. Unlike an outright
                  assertion by an expert that a victim testified truthfully, see Lickey v. State,
                  108 Nev. 191, 196, 827 P.2d 824, 826-27 (1992), the expert here testified
                  regarding the consistency between the victim's behavior and her alleged
                  history of sexual abuse. Moreover, on direct examination, the expert
                  identified particular elements of the victim's behavior that were consistent
                  with the behavior of a sexual assault victim, specifically noting the
                  victim's delayed reporting, desire to keep the matter a secret, and clarity
                  on the acts themselves in her• accounts of the crimes in the police report.
                  We conclude that the district court did not admit improper vouching
                  testimony and did not abuse its discretion.
                               Having considered Johnson's contentions and concluded that
                  they are without merit, we
                               ORDER the judgment of conviction AFFIRMED.


                                                       1
                                                    LA-3


                                           Douglas



                  Cherry         I)
                                                                Gibboris
SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    eD
                cc: Hon. James Todd Russell, District Judge
                     Waters Law Firm LLC
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
     OF
   NEVADA
                                                   5
10)1947A sego